Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed 22 April 2021 with respect to the drawing objections and the rejection under 35 USC § 112 have been fully considered.  The present objections to the drawings and rejection under 35 USC § 112 have been withdrawn. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that KWON cannot and does not anticipate or render obvious the invention defined in independent claim 1 by annotating FIG 16 of Kwon with interpretation of where the first region and second region. However, the examiner respectfully disagrees. Lacking distinction in the claims, particularly to defining the first and second regions, the rejection is maintained. Presently, the claims are not limiting to the direction along the cross-section the height is to be assessed and further not limiting to how the first and second regions are adjacent.
In clarification of the broadest reasonable interpretation of the present claims, lacking distinction to orientation, an alternative in distinguishing the cross-sectional heights is shown in annotated FIG 16 below which teaches a first region having a first cross-sectional height, a second region having a second cross-sectional height, and the electrode side.  It is noted however, that the cross-section height of both the first and second regions would be better understood if the claim recites the heights relative to either a stacking direction of the regions or the step structure.  This distinction has not been clearly established in the claims.  This would exclude a duality interpretation of the cross-sectional heights relative to the step structure and may potentially exclude the prior art rejections of record.

    PNG
    media_image1.png
    351
    673
    media_image1.png
    Greyscale


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2014/0099525 A1 to KWON et al. (cited in IDS), hereinafter referred to as “KWON”.
Regarding Claim 1, KWON teaches a secondary battery comprising (see battery cell 100 in being a lithium secondary battery cell [0031; 0046]): 
an exterior body (see battery case 120); 
an electrode assembly 1 housed in the exterior body; and 
an electrolyte housed in the exterior body (see [0055]; see further teaching of an electrolyte disposed within the case of lithium secondary batteries in [0006]) , 
wherein the electrode assembly 1 includes a plurality of positive electrodes 30, negative electrodes 20, and separators 50 disposed between the positive electrodes and the negative electrodes (see [0059-0062]), and the electrode assembly is configured to have a stepped structure ([0068; 0083-0084]) including a first region having a first cross-sectional height (h3) and a second region adjacent to the first region and having a second cross-sectional height (h1), where the first cross-sectional height is higher 
The Examiner notes that first and second cross-sectional heights being of respective adjacent regions allows for multiple interpretations under the prior art, such as first cross-sectional height being h2 and second cross-sectional height being h1 as annotated on FIG 14B. With h2 being higher that h1, this interpretation alternatively meets the limitations of the claim.

    PNG
    media_image2.png
    244
    352
    media_image2.png
    Greyscale

the electrode assembly 1 further including a positive electrode side connecting portion that mutually connects each of positive electrode side connecting tabs (see positive electrode tabs 35) of part of the positive electrodes 30 (see electrode lead for connecting electrode tabs disposed on the outer surface of the battery case 120 [0103]; see further the positive electrode tabs 35 being superimposed on one another and are formed on the stepped portion of the electrode assembly 1 [0094-0097]) in the first region and a negative electrode side connecting portion that mutually connects each of negative electrode side connecting tabs (see negative electrode tabs 25) of part of the negative electrodes 20 (see electrode lead for connecting electrode tabs disposed on the outer surface of the battery case 120 [0103]; see further the negative electrode tabs 25 being superimposed on one another and are formed on the stepped portion of the electrode assembly 1 [0094-0097]) in the first region; and 
a positive electrode side extended portion mutually connecting each of positive electrode side extended tabs of the positive electrodes and a negative electrode extended portion mutually 


    PNG
    media_image3.png
    328
    555
    media_image3.png
    Greyscale

Regarding Claim 2, KWON teaches having positive electrode side extended portion (see length of superimposed positive electrode tabs 35 in annotated FIG 19; [0094-0097]) and negative electrode side extended portion (see length of superimposed negative electrode tabs 25 in annotated FIG 19; [0094-0097]) respectively configured as electrically connected to positive external terminal on a single positive electrode side and negative external terminal on a single negative electrode side (see teaching of electrode leads connecting electrode terminals of unit cells of the electrode assembly 1 being on the outer surface of the battery 120 in [0103]). 
Regarding Claim 3, KWON teaches a positive electrode 30 including both the positive electrode side connecting tab (see portion of positive electrode tab 35 not superimposed shown distinctly in FIG 24; see also FIG 19) and the positive electrode side extended tab (see superimposed portion of positive electrode tab 35), and a negative electrode 20 including both the negative electrode side connecting tab (see portion of negative electrode tab 25 not superimposed) and the negative electrode side extended tab (see portion of positive electrode tab 35 superimposed; see alternate embodiments comprising the similar structure). 
Regarding Claim 4, KWON teaches the positive electrode and negative side connecting portions and positive electrode and negative electrode side extended portions as being on the same side of the exterior body (see FIG 19).
Regarding Claims 5 and 6, KWON teaches the exterior body (see battery case 120 having a shape corresponding to the shape of the electrode assembly 1 in [0103-0105]; see further FIG 19) comprising a first step portion having a first top surface and a second step portion having a second top surface which are continuous with each other and have top surfaces (see annotated FIG 25; see also the case being a laminate sheet including outer resin layer [0101-0104]), the first top surface and the second top surface being at different heights, and a step surface is located between the first top surface and the second top surface that further forms a side surface of the first step portion (see annotated FIG 25). 

    PNG
    media_image4.png
    301
    690
    media_image4.png
    Greyscale

Regarding Claim 7. KWON teaches the second top surface of the second step portion as being continuous with the step surface and extending in a direction different from the extending direction of the step surface (see annotated FIG 25). 
 Regarding Claim 8, KWON teaches external terminal exposed on a side surface on the second step portion (see electrode leads for connecting electrode terminals exposed on outer surface of battery case 120 in FIG 25; see further [0101-0103]) and further teaches electrode terminal being connected to the positive and negative extended portions (see electrode leads being connected to tabs of unit cells of electrode assembly 1 in [0094-0098; 0103]; see further FIG 16-21 wherein the lengths of respectively 
Regarding Claim 9, 10 and 11, KWON teaches the electrode assembly 1 having a planar lamination structure in which the positive electrodes 20, the negative electrodes 20, and the separators 50 are laminated in a planar shape (see stack formed by stacking electrode unite 66 having basic structure of separator 50/negative electrode 20/separator 50/positive electrode 20 in [0063]; see further electrode assembly 1 being formed of appropriately stacking stacked/folded type unit cells 61 and 62 in [0078; 0081-0085]. 
Further, KWON teaches the electrode assembly 1 comprising a wound structure in which the positive electrodes 20, the negative electrodes 20, and the separators 50 are wound into a roll, as well as the electrode assembly 1 comprising a combination of a planar lamination structure and wound structure (see FIGs 6 and 9).
Alternatively, as the Applicant has submitted that it is well known in the art that laminated and wound battery structures are obvious variants of each other.
Regarding Claim 15, KWON teaches the positive electrodes and the negative electrodes each having an active material coating in [0050-0053] (see the positive electrode active material as being a lithium manganese oxide, a lithium cobalt oxide, a lithium nickel oxide, a lithium iron phosphate in [0051]; the negative active material as comprising lithium alloy in [0050] and as the instant specification [0032] teaches lithium alloys as preferable). 
While KWON is not specific to the layer being capable of occluding and releasing a lithium ion, there is no material distinction between the claimed layer and active material layer in KWON, therefore it could be reasonably argued that the layer KWON is capable of occluding and releasing a lithium ion.

Claim Rejections - 35 USC § 103
Claims 12-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0099525 A1 to KWON et al. (cited in IDS), hereinafter referred to as “KWON”.
Regarding Claim 12, KWON teaches a substrate disposed on the second top surface of the second step portion (see [0102-0104] wherein battery case 120 is formed of an outer resin layer, a metal layer, and an inner resin layer and battery case 120 having a shape corresponding to the shape of electrode assembly 1 therein comprising the second top surface of the second step portion; see FIGs 24-25). Further, it is noted that KWON teaches a system component of the device being disposed in the saved space in a manner that uses the space within the battery pack efficiently. 
KWON teaches external terminal exposed on a side surface on the second step portion (see electrode leads for connecting electrode terminals exposed on outer surface of battery case 120 in FIG 25; see further [0101-0103]) and further teaches electrode terminal being connected to the positive and negative extended portions (see electrode leads being connected to tabs of unit cells of electrode assembly 1 in [0094-0098; 0103]; see further FIG 16-21 wherein the lengths of respectively superimposed positive and negative tabs 25 and 35 to which electrode leads are attached thereto are shown protruding at the height of the second step portion).  
Further, as KWON teaches having electrode leads for connecting electrode terminals exposed on outer surface of battery case 120 [0103], it would be a reasonable assumption by one having ordinary skill in the art that the external terminal be electrically connectable to the substrate via a wire.
Regarding Claim 13, while KWON is nonspecific to the substrate being rigid or flexible and as [0053] in the instant specification examples a resin, it would be recognized by one having skill in the art that the battery case 120 being formed resin and metal layers ([0102-0104]; FIG 24-25) would meet the limitation as claimed (see MPEP 2144). 
Regarding Claim 14, while KWON is not specific to having the substrate be a protective circuit board, KWON teaches the electrode assembly being in devices such as phones, portable computers, smartphones, and further devices which are reasonably assumed to comprise protective circuit boards (see [0107-0108]). 
Regarding Claim 16, KWON teaches various devices in which the battery cell or battery pack is used having a substrate (see the system component of the device in [0107-0108], or alternatively the 
Regarding Claim 17, KWON teaches the devices such as cellular phones, portable computers, as smartphones comprising the battery cell or battery pack which is recognized by one having ordinary skill in the art as being mobile equipment (see [0107]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723